Citation Nr: 1631495	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  12-02 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to increased ratings for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to February 10, 2015, and 70 percent disabling effective February 10, 2015.

2.  Entitlement to initial increased ratings for gastroesophageal reflux disease (GERD), rated as zero percent disabling as part of a 20 percent disability rating for diabetes mellitus and erectile dysfunction prior to February 5, 2015, and 10 percent disabling since February 5, 2015.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs





ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the April 2010 rating decision, the RO denied entitlement to a disability rating in excess of 50 percent for PTSD.  The RO also granted service connection for GERD effective April 20, 2007, and included the disability within the 20 percent disability rating for diabetes mellitus with erectile dysfunction.

In September 2014, the Board remanded these claims for further development.

In a December 2015 rating decision, the RO assigned a 70 percent disability rating for PTSD effective February 10, 2015, and a 10 percent disability rating for GERD effective February 5, 2015.  The Board notes that since the increases to 70 and 30 percent for PTSD and GERD, respectively, do not constitute a full grant of the benefits sought, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

On April 25, 2016, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, in Nashville, Tennessee, that the Veteran died in April 2016.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 



ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


